                   Case 2:21-mj-00004-MV ECF No. 10, PageID.15 Filed 01/22/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                     CRIMINAL MINUTE SHEET
USA v.       Karl Dresch                                                                Mag. Judge: Maarten Vermaat

    CASE NUMBER                       DATE                   TIME (begin/end)           PLACE                  INTERPRETER


       2:21-mj-4                     1/22/2021               1:01 pm - 1:51 pm         Marquette


APPEARANCES:
Government:                                              Defendant:                                     Counsel Designation:
Theodore Greeley                                         Elizabeth LaCosse                              FPD Appointment


          OFFENSE LEVEL                                CHARGING DOCUMENT/COUNTS                            CHARGING DOCUMENT
                                                                                                         Read
Felony                                      Out-of-District Warrant                                      Reading Waived

             TYPE OF HEARING                                       DOCUMENTS                              CHANGE OF PLEA

    First Appearance                                 Defendant's Rights                         Guilty Plea to Count(s)
    Arraignment:                                     Waiver of                                  of the
         mute              nolo contendre            Consent to Mag. Judge for
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                     Other:
    Initial Pretrial Conference
                                                                                                Presentence Report:
✔   Detention         (waived    )                                                                     Ordered      Waived
    Preliminary    (waived       )                Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                                Report & Recommendation
                                                                                                    No Written Plea Agreement
    Revocation/SRV/PV                                Order of Detention
                                                     Order to file IPTC Statements
    Bond Violation                                                                                    EXPEDITED RESOLUTION
                                                     Bindover Order
    Change of Plea                                   Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                       Other:                                         expedited resolution
    Other:

                 ADDITIONAL INFORMATION                                                            SENTENCING
Hearing conducted by video with Defendant's consent.                         Imprisonment:
                                                                             Probation:
Argument on the record. Motion for detention granted.
                                                                             Supervised Release:
                                                                             Fine: $
                                                                             Restitution: $
                                                                             Special Assessment: $
                                                                             Plea Agreement Accepted:             Yes    No
                                                                             Defendant informed of right to appeal:         Yes    No
                                                                             Counsel informed of obligation to file appeal:  Yes   No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Detained                                                                $

CASE TO BE:           Set for hearing in charging district              TYPE OF HEARING: Further Proceedings

Reporter/Recorder:          Digitally Recorded via Zoom                 Courtroom Deputy:           C. Moore
